Case 5:20-mc-80152-WHO Document 41-4 Filed 01/27/21 Page 1 of 3




                  Exhibit D
                  Case 5:20-mc-80152-WHO Document 41-4 Filed 01/27/21 Page 2 of 3


Lucas Bento

From:                            Theodore Folkman <ted@folkman.law>
Sent:                            Friday, December 4, 2020 6:50 PM
To:                              Lucas Bento
Subject:                         1782

Follow Up Flag:                  Flag for follow up
Flag Status:                     Flagged


                                                      [EXTERNAL EMAIL]


Dear Lucas,

I’m writing to follow up on our discussion regarding Illumina’s objections to your clients’ subpoena.

1. We will have to agree to disagree on reciprocal discovery. I understand from our discussion that your clients
are unwilling to agree to provide it.

2 and 3. I appreciate your clients’ willingness to limit the subpoena to withdraw the subpoena to the extent it
relates to the English proceeding.

4. As I suggested on the phone, my client is willing to enter into a protective order that is substantively similar
to the order in Illumina’s 1782 proceeding, but that adds the proceedings relevant to your clients’ subpoena to
the definition of paragraph 2.8 and that makes the other necessary edits (e.g., properly identifying the applicants
and respondent in paragraph 1, modifying the caption, etc.). I’ d appreciate it if you’d make a proposal on this.

5. My client is unwilling to waive the objection to production of materials that don’t yet exist. That is not to say
that at the end of the day it will necessarily be unwilling to producing future documents by agreement; but it is
unreasonable to ask Illumina to agree in advance to production of documents that it cannot possibly yet have
reviewed.

6. My client is willing to waive its overbreadth objection provided your clients agree that Illumina may redact
sensitive material not relevant to the foreign proceedings. At the hearing of Feb. 13, 2020, the court explained
that it typically does not regard a two-tier protective order such as the order already in place in Illumina’s 1782
as sufficient to protect trade secrets that are not relevant to the case (pp. 35-36). If we cannot reach agreement
on this, then Illumina would propose to address the issue via an in camera submission that provides a sample of
the material in question, as the judge suggested at that hearing (pp. 30-31). We understand that all of the
material has been produced without such redactions in the US case, but some of the material is sufficiently
sensitive that Illumina, while it was willing to produce it on an attorneys-eyes only basis to Arnold & Porter and
Quinn Emanuel, is unwilling to produce it to foreign counsel of record, particularly counsel of record to non-
BGI parties.

7. My client is willing to waive all objections to instructions except with respect to documents not yet in
existence.

Please let me know where you think things stand—should we have a second call? Or do you think the next step
is for you to send me your arguments so we can put the issues before the court?

                                                             1
                      Case 5:20-mc-80152-WHO Document 41-4 Filed 01/27/21 Page 3 of 3

Best,

Ted
Theodore J. Folkman
FOLKMAN LLC
53 State Street, Suite 500
Boston, MA 02109 USA
Tel. +1 (617) 219-9664
www.folkman.law

This email message contain information that may be confidential or may be protected by the attorney/client privilege or another privilege. It is meant only for the
intended recipient. If you have received the email in error, please notify me by replying to this message and delete the message. Email is, in general, an insecure
method of communication. If you need to communicate with the sender in a secure way, please contact the sender to make arrangements. Nothing in this email is
intended to constitute an electronic signature under the Electronic Signatures in Global and National Commerce Act or the Massachusetts Uniform Electronic
Transactions Act or any similar law, unless the email expressly states otherwise.




                                                                                 2
